Per Curiam.
This is a motion to dismiss the appeal, affirm the judgment, and for damages for taking the appeal for delay only.
It appearing from the record that the time for filing briefs and serving statement of facts has long since expired, and that no notice of settling statement of facts has been given, and no briefs served, the motion to dismiss and affirm the judgment will be sustained.
There being no showing, however, of any special damages, and the judgment being a money judgment, and one on which, according to its terms, the respondent will obtain interest, and as the respondent will be reimbursed for costs and attorney’s fees incurred in prosecuting this motion to dismiss, we think no case for damages under the statute is made out.
The order of the court is that the appeal be dismissed and the judgment affirmed.